Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-20 are directed to a system, method, or product which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent method Claim 8 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 1 and product Claim 15.  Claim 8 recites the limitations of accessing, via a chat bot, a first set of characters entered to a chat session by a chat application instance for a chat application; identifying, from the first set of characters, a request to the chat bot for a financial transaction to be executed; transmitting, via the chat bot in response to identifying a request to the chat bot for the financial transmitting to be executed, a second set of characters to the chat session, the second set of characters indicating that the financial transaction will be performed; and executing the financial transaction.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Executing a financial transaction recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The computing device in Claim 1, a non-transitory memory, one or more hardware processors, and a computing device in Claim 1, and a computing device in Claim 15 is just applying generic computer components to the recited abstract limitations.  The chatbot in Claims 1, 8, and 15 appears to be just software.  Claims 1 and 15 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite computing device in Claim 1, a non-transitory memory, one or more hardware processors, and a computing device in Claim 1, and a computing device in Claim 15. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 8, and 15 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0135-0138, 0140] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 8, and 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-7, 9-14, and 16-20 further define the abstract idea that is present in their respective independent claims 1, 8, and 15 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The additional steps describing determining that the financial transaction can be performed in claims 9 and 10, and the steps of identifying the chatbot in claim 11, describing the chat session in claim 12, that the transaction is peer-to-peer in claim 13, and that the description of the transaction is provided in claim 13 fail to introduce any hardware components or to integrate the abstract idea into a practical application.  Therefore, the dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-7, 9-14, and 16-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. PGPub. No. 2007/0208816 (Baldwin et al. ‘816).

	Re Claim 1:  Baldwin et al. ‘816 disclose a system comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory (Figure 15A) and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: accessing, via a chat bot, a first set of characters entered to a chat session by a chat application instance for a chat application executing on a computing device (paragraphs [0067-0073]); identifying, from the first set of characters, a request to the chat bot for a financial transaction to be executed (Figures 4A-4D); transmitting, via the chat bot in response to identifying a request to the chat bot for the financial transmitting to be executed, a second set of characters to the chat session, the second set of characters indicating that the financial transaction will be performed (paragraph [0074]); and executing the financial transaction (Figures 3A, 3B).

Re Claim 2:  Baldwin et al. ‘816 disclose the system substantially as claimed in supra including that the operations further comprise determining that the financial transaction can be performed, and wherein the second set of characters is transmitted and the financial transaction is executed in response to determining that the financial transaction can be performed (paragraphs [0074-0078]).
Re Claim 3:  Baldwin et al. ‘816 disclose the system substantially as claimed in supra including that determining that the financial transaction can be performed is based on at least one of a type of the financial transaction, an amount of funds indicated by the financial transaction, a link of an account associated with the chat application instance with a payment account, a risk analysis of the financial transaction, or a determination of regulatory compliance of the financial transaction (paragraph [0075]).

Re Claim 4:  Baldwin et al. ‘816 disclose the system substantially as claimed in supra including that the request to the chat bot is identified based on a string of characters corresponding to a command to the chat bot being included in the first set of characters (paragraphs [0067-0073]).

Re Claim 5:  Baldwin et al. ‘816 disclose the system substantially as claimed in supra including that the second set of characters transmitted via the chat bot to the chat session provides a description of the financial transactions being executed (paragraphs [0074-0077]).

Re Claim 6:  Baldwin et al. ‘816 disclose the system substantially as claimed in supra including that the financial transaction is a peer-to-peer disbursement of funds from a sender to a recipient (paragraph [0039], e.g. “financial transactions among peers”).
	
Re Claim 7:  Baldwin et al. ‘816 disclose the system substantially as claimed in supra including that the description of the financial transaction is provided to an attention of the recipient (paragraph [0105]).

Re Claims 8-14: Method claims 8-14 are substantially similar to previously rejected system claims 1-7 and are therefore considered to be rejected here using the same art and rationale.

Re Claims 15-20:  Machine-readable medium claims 15-20 are substantially similar to previously rejected system claims 1-7 and are therefore considered to be rejected here using the same art and rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References A-C cited on PTO-892 have been included as pertaining to the state of the art at the time of filing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039. The examiner can normally be reached Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Lindsay Maguire
8/12/22
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693